           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

DENNIS R. DERX
ADC #162003                                              PLAINTIFF

v.                      No. 2:18-cv-138-DPM

ALVIN D. YANCEY, Chaplain, East
Arkansas Regional Maximum Unit,
ADC; ARLEN PARHAM, Chaplain,
East Arkansas Regional Maximum Unit,
ADC; and ALBERT McKINNEY, Chaplain,
East Arkansas Regional Maximum Unit, ADC              DEFENDANTS

                              ORDER
     Unopposed recommendation, NQ 55, adopted.           FED. R. CIV.
P. 72(b) (1983 addition to advisory committee notes).     Defendants'
motion for judgment on the pleadings, NQ 48, is granted. Derx' s First
Amendment and RLUIPA claims will be dismissed with prejudice.
     So Ordered.
                                   JJPVVt-d,-t/ ,~
                                D .P. Marshall Jr.
                                United States District Judge

                                   9 &e,_M¼ J.o/9
